DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  MATTHEW FRANCIS CALLAGHAN,
                           Appellant,

                                     v.

           MELANIE JOY SADY and ALLAN HARVEY SADY,
                          Appellees.

                              No. 4D18-3141

                              [August 8, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502017DR007709XXXXSB.

   Matthew Callaghan, Mayo, pro se.

  Cynthia M. Pyfrom of Cynthia M. Pyfrom, P.A., Boynton Beach, for
appellee Melanie Joy Sady.

   Allan Harvey Sady, Delray Beach, pro se.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.